                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

BRENDA LEE GLENN,                           ) Civil Action No. 5:18-1531-RBH
                                            )
                      Plaintiff,            )
                                            )
         v.                                 )
                                            )
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security,     )
                                            )
                      Defendant.            )

                                           ORDER

         Upon consideration of Defendant’s Motion to Remand and any response thereto, it is

hereby

         ORDERED that Defendant’s Motion is granted. Pursuant to the power of this Court to

enter a judgment affirming, modifying, or reversing the Commissioner=s decision with remand

in Social Security actions under sentence four of 42 U.S.C. § 405(g), and in light of the

Commissioner=s request for remand of this action for further proceedings, this Court hereby

reverses the Commissioner=s decision under sentence four of 42 U.S.C. § 405(g) with a remand

of the cause to the Commissioner for further administrative proceedings.1


         AND IT IS SO ORDERED.

December 11, 2018                                          s/ R. Bryan Harwell
Florence, South Carolina                                   R. Bryan Harwell
                                                           United States District Judge




         1
        The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of
Civil Procedure, Rule 58.
